Case 4:20-cv-02078-MWB Document 195-19 Filed 11/20/20 Page 1 of 2




             EXHIBIT R
     Case 4:20-cv-02078-MWB Document 195-19 Filed 11/20/20 Page 2 of 2




                  IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: 2,349 BALLOTS IN THE 2020               :   No. 337 WAL 2020
GENERAL ELECTION                               :
                                               :
                                               :   Petition for Allowance of Appeal from
PETITION OF: ALLEGHENY COUNTY                  :   the Order of the Commonwealth
BOARD OF ELECTIONS                             :   Court


                                        ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2020, the Petition for Allowance of

Emergency Appeal is hereby GRANTED IN PART, limited to the following issue:

            Does the Election Code require the Allegheny County Board
            of Elections to disqualify mail-in ballots submitted by qualified
            electors who signed their ballot’s outer envelopes but did not
            handwrite a date, where no other fraud or irregularity has been
            alleged, and the ballot is timely received?
      The order of the Commonwealth Court dated November 19, 2000 is hereby

STAYED pending resolution of this appeal.

      This appeal is hereby CONSOLIDATED with In re: Canvass of Absentee and Mail-

in Ballots of November 3, 2020 General Election, Appeal of Donald J. Trump for

President, Inc., Nos. 31-35 EAP 2020, J-118A-E-2020.

      For disposition of this matter, the Court will rely on the briefs filed in the

Commonwealth Court at No. 1162 CD 2020.
